2014 UT App 276
_________________________________________________________

               THE UTAH COURT OF APPEALS

STATE OF UTAH, IN THE INTEREST OF R.A., A.A. AND S.A., PERSONS
                UNDER EIGHTEEN YEARS OF AGE.


                              C.A.,
                            Appellant,
                                v.
                          STATE OF UTAH,
                            Appellee.

                       Per Curiam Decision
                         No. 20140862-CA
                     Filed November 20, 2014

   Fourth District Juvenile Court, American Fork Department
              The Honorable Suchada P. Bazzelle
                           No. 1076772

             Eric G. Jacobson, Attorney for Appellant

         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee

                Martha Pierce, Guardian ad Litem

      Before JUDGES GREGORY K. ORME, JAMES Z. DAVIS, AND
                     J. FREDERIC VOROS JR.


PER CURIAM:

¶1    C.A. (Mother) appeals the termination of her parental rights.
We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] ‘the result must be against the
clear weight of the evidence or leave the appellate court with a firm
                              In re R.A.


and definite conviction that a mistake has been made.’” In re B.R.,
2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We “review the
juvenile court’s factual findings based upon the clearly erroneous
standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous only when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. See id. Additionally, a juvenile court has broad discretion
regarding judgments based on the juvenile court’s specialized
experience and training, as well as its ability to judge credibility
firsthand. Id. Finally, “[w]hen a foundation for the court’s decision
exists in the evidence, an appellate court may not engage in a
reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     Mother asserts that there was insufficient evidence for the
juvenile court to determine that grounds existed to justify
termination of her parental rights. The juvenile court found several
grounds to support termination of Mother’s parental rights.1 The
evidence in the record supports the juvenile court’s determination
that Mother is unfit. See Utah Code Ann. § 78A-6-507(1)(c)
(LexisNexis 2012). Mother’s abuse of prescription medications and
her inability or refusal to attempt to remedy her addictions and
other parenting deficiencies have rendered her unable to care for
her children. See id. § 78A-6-508(2)(c) (stating that habitual use of
controlled substances that render a parent unable to care for her
children is evidence of unfitness).

¶4    After the children were removed, reunification services were
provided to Mother in order to address her addiction and



1. Pursuant to Utah Code section 78A-6-507, the finding of any
single ground for termination is sufficient to warrant termination
of parental rights. See Utah Code Ann. § 78A-6-507(1) (LexisNexis
2012); In re F.C. III, 2003 UT App 397, ¶ 6, 81 P.3d 790. As a result,
if there is sufficient evidence to support any of the grounds for
termination found by the juvenile court, the termination of
Mother’s rights is appropriate.




20140862-CA                       2                2014 UT App 276
                              In re R.A.


parenting issues; however, Mother failed to take advantage of
those services and, in so doing, failed to demonstrate that she was
capable of caring for her children. Mother was required to address
her addiction issues by completing substance abuse treatment.
However, Mother was unsuccessfully discharged from multiple
substance abuse facilities, and in at least one case, the primary
reason for her dismissal from the program was her failure to
internalize parenting advice that was continually communicated to
her. Mother also failed to complete domestic violence counseling,
attending only one of twenty-seven classes. Evidence also
demonstrated that despite receiving extensive assistance to assist
Mother in her parenting skills, she failed to internalize the
information provided. Further, as of the date of trial Mother had no
ability to support herself and had no stable housing. The combined
effect of this evidence demonstrates that Mother is currently unfit
to parent her children and is not likely to be in a position to
adequately care for her children for a substantial period of time.
Accordingly, because a foundation for the juvenile court’s decision
exists in the evidence, we affirm.2 See In re B.R., 2007 UT 82, ¶ 12.

¶5     Affirmed.




2. Before a court may terminate the parental rights of an individual,
the court must find not only that there are grounds to support the
termination, but also that it is in the child’s best interest. See In re
R.A.J., 1999 UT App 329, ¶ 7, 991 P.2d 1118. Mother does not
contest the juvenile court’s findings concerning the best interests of
the children; accordingly, we do not address the issue.




20140862-CA                        3                2014 UT App 276